UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21357 Franklin Limited Duration Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 03/31 Date of reporting period: 6/30/16 Item 1. Schedule of Investments. FRANKLIN LIMITED DURATION INCOME TRUST Statement of Investments, June 30, 2016 (unaudited) Country Shares Value Common Stocks (Cost $167,184) 0.0% † Transportation 0.0% † a,b CEVA Holdings LLC United Kingdom 112 $ 39,249 Convertible Preferred Stocks 0.0% † Transportation 0.0% † a,b CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 3,150 a,b CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 243 84,962 Total Convertible Preferred Stocks (Cost $369,948) 88,112 Principal Amount* Corporate Bonds 51.2% Automobiles & Components 0.9% Fiat Chrysler Automobiles NV, senior note, 4.50%, 4/15/20 United Kingdom 2,000,000 2,025,000 The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26 United States 700,000 714,875 senior note, 5.125%, 11/15/23 United States 300,000 311,250 3,051,125 Banks 2.8% c Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 2,500,000 2,509,375 CIT Group Inc., 4.25%, 8/15/17 United States 1,500,000 1,531,500 senior note, 5.00%, 5/15/17 United States 500,000 508,750 d senior note, 144A, 6.625%, 4/01/18 United States 500,000 530,000 c Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual . United States 1,300,000 1,294,995 c JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual. United States 1,500,000 1,535,625 junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 500,000 478,750 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22. United Kingdom 1,000,000 1,049,455 9,438,450 Capital Goods 0.5% d Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25. Canada 300,000 261,000 d HD Supply Inc., senior note, 144A, 5.75%, 4/15/24 United States 400,000 417,000 TransDigm Inc., senior sub. bond, 6.50%, 5/15/25 United States 500,000 503,125 senior sub. note, 6.00%, 7/15/22 United States 500,000 505,090 1,686,215 Commercial & Professional Services 0.5% d Acosta Inc., senior note, 144A, 7.75%, 10/01/22. United States 1,200,000 1,059,000 United Rentals North America Inc., senior bond, 5.875%, 9/15/26 United States 600,000 598,500 1,657,500 Consumer Durables & Apparel 1.5% d Hanesbrands Inc., senior note, 144A, 4.625%, 5/15/24 United States 1,100,000 1,108,250 KB Home, senior note, 4.75%, 5/15/19 United States 1,100,000 1,108,250 senior note, 7.00%, 12/15/21 United States 1,100,000 1,111,000 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Consumer Durables & Apparel (continued) d Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States 800,000 $ 802,000 senior note, 144A, 5.875%, 4/15/23 United States 1,000,000 1,010,000 5,139,500 Consumer Services 2.9% d 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 1,200,000 1,247,628 senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada 600,000 610,500 d 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 1,000,000 762,500 d International Game Technology PLC, senior note, 144A, 5.625%, 2/15/20 United States 2,000,000 2,117,500 d KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America, senior note, 144A, 5.00%, 6/01/24 United States 1,400,000 1,438,500 d Landry’s Inc., senior note, 144A, 9.375%, 5/01/20 United States 1,000,000 1,051,250 MGM Resorts International, senior note, 8.625%, 2/01/19 United States 1,000,000 1,128,000 d Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 900,000 874,125 d Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 800,000 774,000 10,004,003 Diversified Financials 3.1% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 1,300,000 1,331,720 senior note, 4.625%, 10/30/20 Netherlands 600,000 621,303 senior note, 5.00%, 10/01/21 Netherlands 600,000 627,735 Ally Financial Inc., senior note, 6.25%, 12/01/17 United States 1,500,000 1,575,000 Deutsche Bank AG, sub. bond, 4.296% to 5/24/23, FRN thereafter, 5/24/28 Germany 1,000,000 881,150 E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 400,000 424,000 senior note, 4.625%, 9/15/23 United States 500,000 508,750 d Lincoln Finance Ltd., senior secured note, 144A, 7.375%, 4/15/21 Netherlands 1,000,000 1,038,750 Navient Corp., senior note, 8.45%, 6/15/18 United States 1,000,000 1,085,000 senior note, 5.50%, 1/15/19 United States 1,100,000 1,109,075 senior note, 5.00%, 10/26/20 United States 300,000 282,000 senior note, 5.875%, 3/25/21 United States 200,000 189,624 d OneMain Financial Holdings Inc., senior note, 144A, 7.25%, 12/15/21 United States 800,000 770,000 10,444,107 Energy 7.1% e BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 1,500,000 322,500 California Resources Corp., d secured note, second lien, 144A, 8.00%, 12/15/22 United States 824,000 586,070 senior note, 5.50%, 9/15/21 United States 345,000 175,950 Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 7.75%, 4/15/23 United States 1,000,000 712,500 d senior note, 144A, 11.50%, 1/15/21 United States 300,000 338,250 CGG SA, senior note, 6.875%, 1/15/22 France 1,200,000 528,000 e,f CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 2,001,600 900,720 d Cheniere Corpus Christi Holdings LLC, senior secured note, 144A, 7.00%, 6/30/24 United States 700,000 719,691 d Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 . United States 1,497,000 1,276,192 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 800,000 608,000 |2 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States $ senior note, 8.00%, 4/01/23 United States d Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 144A, 6.25%, 4/01/23 United States CSI Compressco LP/CSI Compressco Finance Inc., senior note, 7.25%, 8/15/22 United States Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20. United States e Energy XXI Gulf Coast Inc., senior note, 7.50%, 12/15/21 United States d senior secured note, second lien, 144A, 11.00%, 3/15/20 United States d EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom e EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States d Ferrellgas LP/Ferrellgas Finance Corp., senior note, 144A, 6.75%, 6/15/23 United States e Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States senior note, 8.875%, 5/15/21 United States d senior secured note, third lien, 144A, 13.00%, 2/15/22 United States d,e Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20 United States Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States Memorial Resource Development Corp., senior note, 5.875%, 7/01/22 United States e Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States d Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States d,e Peabody Energy Corp., secured note, second lien, 144A, 10.00%, 3/15/22 United States e Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States QEP Resources Inc., senior bond, 5.25%, 5/01/23 United States Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.875%, 3/01/22 United States senior note, 5.00%, 10/01/22 United States Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States senior note, 6.125%, 1/15/23 United States d,e Triangle USA Petroleum Corp., senior note, 144A, 6.75%, 7/15/22 United States Weatherford International Ltd., senior note, 5.125%, 9/15/20 United States senior note, 7.75%, 6/15/21 United States senior note, 4.50%, 4/15/22 United States WPX Energy Inc., senior note, 7.50%, 8/01/20 United States Food, Beverage & Tobacco 1.9% Constellation Brands Inc., senior note, 3.875%, 11/15/19 United States senior note, 4.75%, 12/01/25 United States Cott Beverages Inc., senior note, 6.75%, 1/01/20 United States d Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States d JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States Post Holdings Inc., senior note, 7.375%, 2/15/22 United States d senior note, 144A, 6.75%, 12/01/21 United States d senior note, 144A, 6.00%, 12/15/22 United States |3 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Food, Beverage & Tobacco (continued) Post Holdings Inc., (continued) d senior note, 144A, 7.75%, 3/15/24 United States 300,000 $ 330,375 6,399,000 Health Care Equipment & Services 3.2% d Acadia Healthcare Co. Inc., senior note, 144A, 6.50%, 3/01/24 United States 400,000 407,000 Alere Inc., senior sub. note, 6.50%, 6/15/20 United States 300,000 300,000 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 1,100,000 1,079,375 senior secured note, first lien, 5.125%, 8/15/18 United States 181,000 184,394 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 1,000,000 1,012,975 HCA Inc., senior bond, 5.875%, 5/01/23 United States 1,500,000 1,603,125 senior note, 7.50%, 2/15/22 United States 1,000,000 1,139,500 senior secured bond, first lien, 5.875%, 3/15/22 United States 1,000,000 1,090,000 senior secured note, first lien, 4.25%, 10/15/19 United States 200,000 209,000 d MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24 United States 300,000 315,750 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 500,000 530,000 senior note, 5.00%, 3/01/19 United States 1,000,000 972,500 senior note, 5.50%, 3/01/19 United States 900,000 891,000 g senior note, FRN, 4.153%, 6/15/20 United States 500,000 496,250 d Vizient Inc., senior note, 144A, 10.375%, 3/01/24 United States 700,000 752,500 10,983,369 Materials 7.1% d Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 300,000 306,375 senior note, 144A, 7.00%, 11/15/20 Luxembourg 88,235 86,912 g senior secured note, 144A, FRN, 3.653%, 12/15/19. Luxembourg 700,000 704,375 d Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 1,000,000 830,940 d Blue Cube Spinco Inc., senior bond, 144A, 10.00%, 10/15/25 United States 1,000,000 1,160,000 d BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 6.50%, 5/15/21 Australia 1,700,000 1,772,139 d Cemex SAB de CV, secured note, 144A, 5.875%, 3/25/19 Mexico 500,000 512,600 senior secured bond, 144A, 7.75%, 4/16/26 Mexico 400,000 420,960 The Chemours Co., senior note, 6.625%, 5/15/23 United States 2,000,000 1,710,000 d CVR Partners LP/CVR Nitrogen Finance Corp., 144A, 9.25%, 6/15/23 United States 1,000,000 1,021,250 d Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 800,000 804,000 d First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 1,261,000 1,059,240 senior note, 144A, 7.00%, 2/15/21 Canada 1,261,000 1,019,834 d FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia 1,200,000 1,332,000 d INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 2,000,000 1,960,000 Novelis Inc., senior note, 8.375%, 12/15/17 Canada 500,000 511,562 d Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 900,000 904,500 senior note, 144A, 5.875%, 8/15/23 United States 400,000 420,918 d Platform Specialty Products Corp., senior note, 144A, 10.375%, 5/01/21 United States 300,000 303,000 senior note, 144A, 6.50%, 2/01/22 United States 1,000,000 885,000 |4 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) d Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 600,000 $ 489,000 d Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, first lien, 144A, 5.125%, 7/15/23 United States 400,000 405,500 senior note, 144A, 8.25%, 2/15/21 United States 1,000,000 1,046,300 senior note, 144A, 7.00%, 7/15/24 United States 100,000 103,138 g senior secured note, first lien, 144A, FRN, 4.127%, 7/15/21 United States 400,000 402,000 d Sealed Air Corp., senior bond, 144A, 5.125%, 12/01/24 United States 500,000 515,625 senior bond, 144A, 5.50%, 9/15/25 United States 600,000 626,250 Steel Dynamics Inc., senior note, 5.125%, 10/01/21 United States 1,500,000 1,539,375 d Summit Materials LLC/Summit Materials Finance Corp., senior note, 144A, 8.50%, 4/15/22 United States 1,200,000 1,276,500 e Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 . United States 270,000 46,575 24,175,868 Media 5.4% d Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 1,000,000 1,002,500 AMC Networks Inc., senior note, 5.00%, 4/01/24 United States 1,000,000 993,625 Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 1,000,000 1,057,500 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 2,000,000 2,057,500 d senior note, 144A, 5.125%, 5/01/23 United States 500,000 506,250 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 700,000 703,500 senior sub. note, 7.625%, 3/15/20 United States 800,000 765,200 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 1,500,000 1,533,750 senior note, 5.25%, 6/01/24 United States 500,000 455,000 Gannett Co. Inc., senior note, 5.125%, 10/15/19 United States 1,200,000 1,237,500 senior note, 5.125%, 7/15/20 United States 500,000 516,875 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,900,000 1,346,625 d Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 600,000 534,000 d Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 1,000,000 1,036,250 senior bond, 144A, 5.375%, 4/15/25 United States 1,000,000 998,125 d Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25. United Kingdom 1,100,000 1,084,875 senior secured bond, first lien, 144A, 5.50%, 8/15/26. United Kingdom 400,000 390,000 d WMG Acquisition Corp., senior note, 144A, 5.625%, 4/15/22 United States 2,000,000 2,052,500 18,271,575 Pharmaceuticals, Biotechnology & Life Sciences 2.1% d Concordia International Corp., senior note, 144A, 7.00%, 4/15/23 Canada 1,000,000 857,500 d Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 1,000,000 872,500 senior note, 144A, 6.00%, 7/15/23 United States 500,000 442,500 Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22 United States 600,000 613,500 Horizon Pharma Inc., senior note, 6.625%, 5/01/23 United States 1,200,000 1,116,000 d Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 1,200,000 1,230,000 |5 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Pharmaceuticals, Biotechnology & Life Sciences (continued) d Valeant Pharmaceuticals International Inc., senior note, 144A, 5.375%, 3/15/20 United States $ senior note, 144A, 5.625%, 12/01/21 United States d Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States Real Estate 0.8% Equinix Inc., senior bond, 5.875%, 1/15/26 United States senior note, 4.875%, 4/01/20 United States MPT Operating Partnership LP/MPT Finance Corp., senior note, 6.375%, 3/01/24 United States Retailing 1.1% d Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States d Dollar Tree Inc., senior note, 144A, 5.25%, 3/01/20. United States Netflix Inc., senior note, 5.50%, 2/15/22. United States Semiconductors & Semiconductor Equipment 0.4% d Microsemi Corp., senior note, 144A, 9.125%, 4/15/23 United States d Qorvo Inc., senior note, 144A, 6.75%, 12/01/23 United States Software & Services 1.5% d BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States d First Data Corp., secured note, first lien, 144A, 5.00%, 1/15/24 United States senior note, 144A, 7.00%, 12/01/23 United States Infor (U.S.) Inc., senior note, 6.50%, 5/15/22 United States Technology Hardware & Equipment 1.3% d Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States d CommScope Inc., senior secured note, 144A, 4.375%, 6/15/20 United States d Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior note, 144A, 5.875%, 6/15/21 United States senior secured bond, first lien, 144A, 5.45%, 6/15/23. United States senior secured bond, first lien, 144A, 6.02%, 6/15/26. United States d Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States Telecommunication Services 4.6% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States senior bond, 5.625%, 4/01/25 United States d Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20. Bermuda d Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda Intelsat Jackson Holdings SA, senior note, 7.25%, 4/01/19 Luxembourg senior note, 7.25%, 10/15/20 Luxembourg |6 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Telecommunication Services (continued) d Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg $ Sprint Communications Inc., senior note, 8.375%, 8/15/17 United States d senior note, 144A, 9.00%, 11/15/18 United States d senior note, 144A, 7.00%, 3/01/20 United States Sprint Corp., senior bond, 7.125%, 6/15/24 United States senior note, 7.25%, 9/15/21 United States T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States senior note, 6.542%, 4/28/20 United States senior note, 6.125%, 1/15/22 United States d Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 Italy senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy Transportation 0.4% d Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States d Stena International SA, senior secured bond, first lien, 144A, 5.75%, 3/01/24 Sweden Utilities 2.1% Calpine Corp., senior note, 5.375%, 1/15/23 United States d senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States d senior secured note, first lien, 144A, 6.00%, 1/15/22 United States Dynegy Inc., senior note, 6.75%, 11/01/19 United States d InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States Talen Energy Supply LLC, senior bond, 6.50%, 6/01/25. United States d,e Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 . United States Total Corporate Bonds (Cost $189,163,822) Senior Floating Rate Interests 47.4% Automobiles & Components 0.9% TI Group Automotive Systems LLC, Initial U.S. Term Loan, 4.50%, 6/25/22 United States Capital Goods 2.9% h Abacus Innovations Corp., B Term Loan, 5.25%, 8/31/23 United States Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/18/21 United States Delos Finance S.A.R.L. (ILFC), Loans, 3.50%, 3/06/21 United States Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 United States Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia Ventia Pty. Ltd., Term B Loans, 5.50%, 5/21/22 Australia Consumer Services 4.5% 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States Aristocrat Technologies Inc., First Lien Initial Term Loan, 4.75%, 10/20/21. United States Avis Budget Car Rental LLC, Extended Tranche B Term Loan, 3.25%, 3/15/22 United States |7 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Senior Floating Rate Interests (continued) Consumer Services (continued) Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States $ b Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States h KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC (Yum Brands), Term B Loans, 5.25%, 6/16/23. United States Scientific Games International Inc., Term B-1 Loan, 6.00%, 10/18/20 United States Tropicana Entertainment Inc., Term Loans, 4.00%, 11/27/20 United States Diversified Financials 0.2% Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 4.25%, 7/22/20 United States Energy 1.1% h OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19. United States Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States e Samson Investment Co., Second Lien Tranche I Term Loan, 6.50%, 9/25/18 United States Food, Beverage & Tobacco 1.0% B&G Foods Inc., Tranche B Term Loan, 3.75%, 11/02/22. United States Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States Health Care Equipment & Services 3.7% Amsurg Corp., Initial Term Loan, 3.50%, 7/16/21 United States Community Health Systems Inc., 2019 Term G Loan, 3.75%, 12/31/19 United States Cotiviti Corp., Initial Term Loan, 4.50%, 5/14/21 United States DaVita HealthCare Partners Inc., Tranche B Term Loan, 3.50%, 6/24/21 United States h Mallinckrodt International Finance SA, Initial Term Loan B, 3.25%, 3/19/21 Luxembourg Team Health Inc., Tranche B Term Loan, 3.75%, 11/23/22 United States Household & Personal Products 1.5% Spectrum Brands Inc., Initial Term Loans, 3.50%, 6/23/22 United States Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States Materials 4.6% Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing Term, 3.75%, 2/01/20 United States The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States Coveris Holdings SA, Term B-1 Loans, 4.50%, 5/08/19 Luxembourg FMG America Finance Inc. (Fortescue Metals Group), Loans, 4.25%, 6/30/19 Australia Ineos U.S. Finance LLC, 2018 Dollar Term Loans, 3.75%, 5/04/18 United States Novelis Inc., Initial Term Loan, 4.00%, 6/02/22 Canada OCI Beaumont LLC, Term B-3 Loan, 7.75%, 8/20/19 United States Oxbow Carbon LLC, Tranche B Term Loan, 4.25%, 7/19/19 United States Media 4.7% CSC Holdings Inc. (Cablevision), Initial Term Loans, 5.00%, 10/09/22. United States Gray Television Inc., Initial Term Loan, 3.938%, 6/13/21 United States Media General Inc., Term B Loan, 4.00%, 7/31/20 United States Regal Cinemas Corp., Term Loan, 3.50%, 4/01/22 United States Sinclair Television Group Inc., Incremental Term Loan B-1, 3.50%, 7/31/21 United States |8 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Senior Floating Rate Interests (continued) Media (continued) Virgin Media Bristol LLC, F Facility, 3.649%, 6/30/23 United States 2,622,815 $ 2,560,993 16,107,161 Pharmaceuticals, Biotechnology & Life Sciences 3.2% Endo Luxembourg Finance Co. I S.A.R.L. and Endo LLC, 2015 Incremental Term B Loans, 3.75%, 9/25/22 United States 3,036,961 2,995,473 Grifols Worldwide Operations USA Inc., US Tranche B Term Loan, 3.46%, 2/27/21 United States 2,967,133 2,970,169 Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 4.75%, 12/11/19 United States 1,076,264 1,048,012 Series D-2 Tranche B Term Loan, 4.50%, 2/13/19 United States 1,592,666 1,550,859 Series F-1 Tranche B Term Loan, 5.00%, 4/01/22 United States 2,273,344 2,213,984 10,778,497 Retailing 3.8% Ascena Retail Group Inc., Tranche B Term Loan, 5.25%, 8/21/22 United States 3,979,250 3,802,671 Dollar Tree Inc., Term B-1 Loans, 3.50%, 3/09/22 United States 2,116,187 2,118,454 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 2,830,110 2,486,959 The Men’s Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 1,773,543 1,705,558 PetSmart Inc., Term Loans, 4.25%, 3/10/22 United States 2,967,916 2,960,665 13,074,307 Semiconductors & Semiconductor Equipment 2.7% Avago Technologies Cayman Finance Ltd., Term B-1 Dollar Loans, 4.25%, 2/01/23 United States 2,992,500 2,996,034 MACOM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 . United States 1,636,600 1,644,783 h MKS Instruments Inc., Tranche B-1 Term Loans, 4.25%, 4/29/23 United States 553,208 554,476 NXP BV/NXP Funding LLC, Tranche B Loan, 3.75%, 12/07/20 United States 1,598,455 1,603,700 ON Semiconductor Corp., Closing Date Term Loans, 5.25%, 3/31/23 United States 2,500,000 2,517,410 9,316,403 Software & Services 2.2% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20. United States 2,841,995 2,539,147 MoneyGram International Inc., Term Loan, 4.25%, 3/27/20 United States 4,070,403 3,874,514 Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 1,223,768 1,101,391 7,515,052 Technology Hardware & Equipment 2.1% Ciena Corp., Term Loan, 3.75%, 7/15/19 United States 2,936,286 2,923,440 CommScope Inc., Tranche 5 Term Loan, 3.75%, 12/29/22 United States 2,031,911 2,036,037 Western Digital Corp., U.S. Term B Loan, 6.25%, 4/29/23 United States 2,173,108 2,185,332 7,144,809 Telecommunication Services 2.0% Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 4,010,931 3,644,933 Telesat Canada/Telesat LLC, U.S. Term B-2 Loan, 3.50%, 3/28/19 Canada 1,453,620 1,448,169 Zayo Group LLC, 2021 Term Loans, 3.75%, 5/06/21 United States 1,793,564 1,788,521 6,881,623 Transportation 3.5% Air Canada, Term Loan, 4.00%, 9/26/19 Canada 1,451,214 1,452,575 American Airlines Inc., Class B Term Loans, 3.50%, 4/28/23 United States 2,001,025 1,983,766 Flying Fortress Inc. (ILFC), New Loan, 3.50%, 4/30/20 United States 1,629,859 1,629,859 h The Hertz Corp., Tranche B-1 Term Loan, 5.25%, 6/17/23 United States 1,577,933 1,580,646 Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 2,710,663 2,365,054 |9 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Senior Floating Rate Interests (continued) Transportation (continued) U.S. Airways Inc., Tranche B1 Term Loan, 3.50%, 5/23/19 United States 2,939,394 $ 2,935,720 11,947,620 Utilities 2.8% Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia 184,901 183,052 Term B Loans, 6.375%, 8/13/19 Australia 2,781,803 2,753,985 Calpine Corp., Term Loan (B5), 3.50%, 5/27/22 United States 2,585,088 2,560,853 h EFS Cogen Holdings I LLC (Linden), Term Loan B Advance, 6.75%, 6/28/23 United States 434,450 435,536 h NRG Energy Inc., Term Loans, 5.25%, 6/20/23 United States 3,484,322 3,458,189 9,391,615 Total Senior Floating Rate Interests (Cost $167,005,725) 161,233,083 Foreign Government and Agency Securities 1.0% Government of Malaysia, senior note, 3.172%, 7/15/16 Malaysia 1,100,000 MYR 273,185 senior note, 3.394%, 3/15/17 Malaysia 1,600,000 MYR 399,203 senior note, 4.012%, 9/15/17 Malaysia 4,000,000 MYR 1,007,027 Government of Mexico, 7.75%, 12/14/17 Mexico 320,000 i MXN 1,833,148 Total Foreign Government and Agency Securities (Cost $3,627,195) 3,512,563 Asset-Backed Securities and Commercial Mortgage- Backed Securities 12.1% Banks 5.5% j Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States 1,610,000 1,570,934 g Bear Stearns Adjustable Rate Mortgage Trust, 2004-4, A6, FRN, 2.977%, 6/25/34 United States 760,382 755,074 Bear Stearns Commercial Mortgage Securities Trust, g 2006-PW11, AJ, FRN, 5.429%, 3/11/39 United States 1,550,000 1,491,513 2006-PW13, AJ, 5.611%, 9/11/41 United States 1,330,000 1,330,887 g CD Mortgage Trust, 2006-CD3, AJ, FRN, 5.688%, 10/15/48 United States 1,300,000 781,105 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49. United States 794,000 710,682 g 2007-C6, AM, FRN, 5.712%, 12/10/49 United States 1,520,000 1,526,989 2015-GC27, A5, 3.137%, 2/10/48 United States 1,520,000 1,600,025 Commercial Mortgage Trust, 2007-GG9, AM, 5.475%, 3/10/39 United States 1,430,000 1,454,168 CSAIL Commercial Mortgage Trust, 2015-C1, A4, 3.505%, 4/15/50 United States 1,410,000 1,528,294 g Greenwich Capital Commercial Funding Corp., 2006-GG7, AJ, FRN, 5.773%, 7/10/38 United States 1,290,000 1,192,289 JP Morgan Chase Commercial Mortgage Securities Trust, 2006-CB17, AM, 5.464%, 12/12/43 United States 380,000 370,914 g,j 2006-LDP7, AJ, FRN, 6.184%, 4/17/45 United States 757,000 570,244 JPMBB Commercial Mortgage Securities Trust, 2015 C-28, A4, 3.227%, 10/15/48 United States 1,410,000 1,493,639 g Merrill Lynch Mortgage Investors Trust, j 2003-OPT1, B2, FRN, 4.578%, 7/25/34 United States 33,301 3,817 2005-A6, 2A3, FRN, 0.833%, 8/25/35 United States 388,083 374,209 g Morgan Stanley ABS Capital I Inc. Trust, 2003-NC10, B1, FRN, 5.403%, 10/25/33 United States 350,442 261,133 g Morgan Stanley Capital I Trust, 2006-HQ8, AJ, FRN, 5.421%, 3/12/44 United States 43,556 43,501 2007-IQ16, AMA, FRN, 6.049%, 12/12/49 United States 645,000 673,747 |10 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage- Backed Securities (continued) Banks (continued) Wells Fargo Commercial Mortgage Trust, 2014-LC16, A4, 3.548%, 8/15/50 United States 550,000 $ 595,978 Wells Fargo Mortgage Backed Securities Trust, g 2004-W, A9, FRN, 2.757%, 11/25/34 United States 345,682 350,206 2007-3, 3A1, 5.50%, 4/25/22 United States 119,040 122,033 18,801,381 Diversified Financials 6.6% g Argent Securities Inc., 2003-W5, M4, FRN, 6.078%, 10/25/33 United States 414,240 413,739 d,g Atrium X, 10A, C, 144A, FRN, 3.233%, 7/16/25 United States 920,000 884,341 d,g Atrium XI, 11A, C, 144A, FRN, 3.838%, 10/23/25 Cayman Islands 910,000 904,231 d,g BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 2.896%, 5/26/35. United States 1,600,000 1,501,816 d,g Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 3.234%, 1/27/25 United States 750,000 715,642 d,g Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 0.996%, 3/11/21 United States 457,000 430,256 d,g Cent CLO LP, 2013-17A, D, 144A, FRN, 3.637%, 1/30/25 United States 392,157 382,459 g Chase Funding Trust, 2004-2, 2A2, FRN, 0.953%, 2/26/35 United States 456,519 401,734 d,g CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 1.036%, 7/26/21 United States 640,000 632,237 d,g CT CDO IV Ltd., 2006-4A, A1, 144A, FRN, 0.758%, 10/20/43 United States 14,190 14,159 d,g Cumberland Park CLO Ltd., 2015-2A, B, 144A, FRN, 2.734%, 7/20/26. United States 1,230,000 1,227,712 2015-2A, C, 144A, FRN, 3.484%, 7/20/26 United States 190,000 185,814 d,g Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 2.078%, 7/15/26 United States 1,000,000 993,570 2014-1A, B, 144A, FRN, 2.678%, 7/15/26. United States 400,000 393,900 2014-1A, C, 144A, FRN, 3.628%, 7/15/26 United States 170,000 164,531 g FHLMC Structured Agency Credit Risk Debt Notes, 2014-DN1, M2, FRN, 2.653%, 2/25/24 United States 2,300,000 2,332,306 2014-DN4, M2, FRN, 2.853%, 10/25/24 United States 1,585,013 1,596,460 2014-HQ2, M2, FRN, 2.653%, 9/25/24. United States 900,000 901,113 2015-DN1, M2, FRN, 2.853%, 1/25/25 United States 2,300,000 2,319,433 2015-HQ1, M2, FRN, 2.653%, 3/25/25. United States 900,000 904,248 g Impac Secured Assets Trust, 2007-2, FRN, 0.703%, 4/25/37 United States 393,242 366,590 d,g Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 1.896%, 3/17/32 United States 866,386 867,860 g MortgageIT Trust, 2004-1, A2, FRN, 1.353%, 11/25/34 United States 470,756 446,762 g Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 0.763%, 11/25/35 United States 668,790 628,093 g,j Option One Mortgage Loan Trust, 2003-6, M5, FRN, 5.403%, 11/25/33 United States 193,598 118,577 g Structured Asset Investment Loan Trust, 2003-BC2, M3, FRN, 5.328%, 4/25/33 United States 13,987 7,510 g Structured Asset Securities Corp., 2005-2XS, 2A2, FRN, 1.946%, 2/25/35 United States 450,480 431,423 g Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.537%, 4/25/45 United States 887,754 889,974 d,g Voya CLO Ltd., 2013-1A, B, 144A, FRN, 3.528%, 4/15/24. United States 180,000 176,526 2013-2A, B, 144A, FRN, 3.318%, 4/25/25. United States 1,000,000 964,280 d,g Westchester CLO Ltd., 2007-1A, A1A, 144A, FRN, 0.862%, 8/01/22. United States 230,039 227,978 22,425,274 Total Asset-Backed Securities and Commercial Mortgage- Backed Securities (Cost $41,835,856) 41,226,655 Mortgage-Backed Securities 28.7% g Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.0% † FHLMC, 3.202%, 5/01/34 United States 170,400 179,860 |11 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Mortgage-Backed Securities (continued) Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 10.8% FHLMC Gold 15 Year, 5.00%, 12/01/23 United States 771,277 $ 830,811 FHLMC Gold 15 Year, 5.50%, 7/01/19 United States 15,883 16,704 k FHLMC Gold 30 Year, 3.00%, 7/01/46 United States 8,000,000 8,292,084 FHLMC Gold 30 Year, 3.50%, 3/01/45 United States 64,488 68,063 k FHLMC Gold 30 Year, 3.50%, 7/01/46 United States 9,930,000 10,469,788 FHLMC Gold 30 Year, 4.00%, 9/01/45 - 12/01/45 United States 1,469,428 1,574,927 k FHLMC Gold 30 Year, 4.00%, 7/01/46 United States 12,385,000 13,255,923 FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 United States 854,472 980,495 FHLMC Gold 30 Year, 6.50%, 8/01/27 - 3/01/38 United States 473,330 555,122 FHLMC Gold 30 Year, 7.00%, 9/01/27 United States 132,814 150,472 FHLMC Gold 30 Year, 8.00%, 1/01/31 United States 20,786 22,636 FHLMC Gold 30 Year, 8.50%, 7/01/31 United States 404,900 516,775 36,733,800 g Federal National Mortgage Association (FNMA) Adjustable Rate 0.2% FNMA, 2.29% - 2.475%, 6/01/32 - 7/01/34. United States 659,824 687,142 Federal National Mortgage Association (FNMA) Fixed Rate 13.6% FNMA 15 Year, 3.00%, 8/01/27. United States 17,775 18,676 FNMA 15 Year, 3.50%, 1/01/21 - 1/01/26 United States 67,668 71,769 k FNMA 15 Year, 3.50%, 7/01/31. United States 410,000 434,432 FNMA 15 Year, 5.50%, 7/01/20. United States 274,356 289,165 FNMA 15 Year, 6.00%, 6/01/17. United States 1 1 FNMA 15 Year, 6.50%, 7/01/20. United States 1,131 1,156 k FNMA 30 Year, 3.00%, 7/01/46. United States 8,000,000 8,302,500 FNMA 30 Year, 3.50%, 1/01/45 - 12/01/45 United States 2,379,467 2,512,510 k FNMA 30 Year, 3.50%, 7/01/46. United States 8,425,000 8,888,704 FNMA 30 Year, 4.00%, 12/01/45 United States 1,572,372 1,687,144 FNMA 30 Year, 4.00%, 11/01/44 - 12/01/45 United States 2,668,412 2,861,787 k FNMA 30 Year, 4.00%, 7/01/46. United States 10,475,000 11,229,732 FNMA 30 Year, 4.50%, 5/01/24 - 8/01/44 United States 567,064 620,181 FNMA 30 Year, 4.50%, 8/01/44. United States 2,795,072 3,050,767 FNMA 30 Year, 4.50%, 12/01/44 United States 1,620,129 1,768,547 k FNMA 30 Year, 4.50%, 7/01/46. United States 875,000 955,203 FNMA 30 Year, 5.00%, 5/01/38 - 7/01/39 United States 652,682 726,066 FNMA 30 Year, 5.50%, 6/01/37. United States 679,947 765,469 FNMA 30 Year, 6.00%, 4/01/33 - 6/01/38 United States 1,346,020 1,544,154 FNMA 30 Year, 6.50%, 8/01/32. United States 168,218 198,808 FNMA 30 Year, 7.00%, 9/01/18. United States 22,300 23,092 FNMA 30 Year, 8.00%, 10/01/29 United States 34,691 35,939 FNMA 30 Year, 8.50%, 8/01/26. United States 171,055 185,196 46,170,998 Government National Mortgage Association (GNMA) Fixed Rate 4.1% GNMA I SF 30 Year, 6.50%, 6/15/31 - 12/15/33 United States 472,474 542,208 GNMA II SF 30 Year, 3.50%, 3/20/45 - 12/20/45 United States 1,198,794 1,273,834 k GNMA II SF 30 Year, 3.50%, 7/01/46 United States 11,115,000 11,795,794 GNMA II SF 30 Year, 7.00%, 1/20/24 - 1/20/29 United States 52,012 60,520 GNMA II SF 30 Year, 8.00%, 1/20/28 - 10/20/31 United States 132,964 165,464 13,837,820 Total Mortgage-Backed Securities (Cost $96,561,071) 97,609,620 |12 FRANKLIN LIMITED DURATION INCOME TRUST STATEMENT OF INVESTMENTS Country Shares Value Litigation Trusts (Cost $—) 0.0% a,b NewPage Corp., Litigation Trust United States 1,500,000 $ — Total Investments before Short Term Investments (Cost $498,730,801) 477,748,372 Short Term Investments (Cost $24,126,248) 7.1% Money Market Funds 7.1% a,l Institutional Fiduciary Trust Money Market Portfolio United States 24,126,248 24,126,248 Total Investments (Cost $522,857,049) 147.5% 501,874,620 Preferred Shares (26.4)% (90,000,000 ) Other Assets, less Liabilities (21.1)% . (71,580,944 ) Net Assets 100.0% $ 340,293,676 † Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2016, the aggregate value of these securities was $2,040,945, representing 0.6% of net assets. c Perpetual security with no stated maturity date. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At June 30, 2016, the aggregate value of these securities was $95,206,607, representing 28.0% of net assets. e Defaulted security or security for which income has been deemed uncollectible. f At June 30, 2016, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. g The coupon rate shown represents the rate at period end. h A portion or all of the security purchased on a delayed delivery basis. i Principal amount is stated in 100 Mexican Peso Units. j The bond pays interest and/or principal based upon the issuer’s ability to pay, which may be less than the stated interest rate or principal paydown. k A portion or all of the security purchased on a to-be-announced (TBA) basis. l See Note 6 regarding investments in affiliated management investment companies. At June 30, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Japanese Yen DBAB Sell 1,118,403,750 $ 9,922,079 8/18/16 $ — $ (924,239 ) Japanese Yen HSBK Sell 60,710,000 544,484 8/18/16 — (44,283 ) Japanese Yen JPHQ Sell 154,670,000 1,386,939 8/18/16 — (113,056 ) Total Forward Exchange Contracts $ — $ (1,081,578 ) Net unrealized appreciation (depreciation) $ (1,081,578 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. |13 FRANKLIN LIMITED DURATION INCOME TRUST Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Limited Duration Income Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. |14 FRANKLIN LIMITED DURATION INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is |15 FRANKLIN LIMITED DURATION INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS (continued) held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution where the Fund sells (or buys) mortgage-backed securities for delivery on a specified date and simultaneously contracts to repurchase (or sell) substantially similar (same type, coupon, and maturity) securities at a future date and at a predetermined price. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. The Fund is investing in mortgage dollar rolls as an alternate form of leverage. As a result, the mortgage dollar rolls are considered indebtedness or a senior security for purposes of the asset coverage requirements under the 1940 Act. 5. INCOME TAXES At June 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) |16 FRANKLIN LIMITED DURATION INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment companies, as noted in the Statement of Operations, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to April 1, 2013, the waiver was accounted for as a reduction to management fees. % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $- $- % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |17 FRANKLIN LIMITED DURATION INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 7. FAIR VALUE MEASUREMENTS (continued) A summary of inputs used as of June 30, 2016, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Transportation $  $  $ $ Corporate Bonds  Senior Floating Rate Interests   Foreign Government and Agency Securities   Asset-Backed Securities and Commercial Mortgage-Backed Securities.  Mortgage-Backed Securities   Litigation Trusts    b  Short Term Investments   Total Investments in Securities $ Liabilities: Other Financial Instruments Forward Exchange Contracts $  $ $  $ a Includes common and convertible preferred stocks. b Includes securities determined to have no value at June 30, 2016. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. Abbreviations Counterparty Currency Selected Portfolio DBAB Deutsche Bank AG MXN Mexican Peso CD Certificate of Deposit HSBK HSBC Bank PLC MYR Malaysian Ringgit CDO Collateralized Debt Obligation JPHQ JPMorgan Chase N.A. CLO Collateralized Loan Obligation FHLMC Federal Home Loan Mortgage Corp. FRN Floating Rate Note SF Single Family For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |18 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Limited Duration Income Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date: August 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date: August 25, 2016 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief
